F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              FEB 3 2004
                             FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk


    SHIRLEY MILLER, individually;
    RICHARD E. MILLER, individually,

                Plaintiffs-Appellants,

    v.                                                     No. 03-5069
                                                     (D.C. No. 01-CV-709-E)
    WAL-MART STORES, INC.,                                 (N.D. Okla.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before EBEL , HENRY , and MURPHY , Circuit Judges.



         Plaintiffs Shirley and Richard Miller appeal the district court’s grant of

summary judgment to defendant Wal-Mart Stores, Inc., on plaintiffs’ diversity

slip-and-fall negligence claim. That court held, under Arkansas law, that



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
(1) Mrs. Miller was a licensee, (2) Wal-Mart’s duty to Mrs. Miller was to refrain

from willful or wanton conduct, and (3) no evidence existed that Wal-Mart’s

behavior was willful or wanton. On appeal, plaintiffs contend the district court

erred by concluding that Mrs. Miller was a licensee, and that summary judgment

was inappropriate because genuine issues of material fact exist.

      Our jurisdiction arises under 28 U.S.C. § 1291. We review the district

court’s grant of summary judgment de novo, “drawing all reasonable inferences

in favor of the nonmovant.”    Hiner v. Deere & Co. , 340 F.3d 1190, 1192-93

(10th Cir. 2003) (bracket omitted). Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c).

      After careful review of the parties’ briefs, the record, and Arkansas law, we

conclude that the district court correctly decided this case. We therefore AFFIRM

that court’s judgment for substantially the same reasons as stated in its order

dated March 13, 2002.

                                                     Entered for the Court


                                                     Robert H. Henry
                                                     Circuit Judge


                                          -2-